

Exhibit 10.1
 

 


LIMITED WAIVER AND FIFTH AMENDMENT
TO FINANCING AGREEMENT


LIMITED WAIVER AND FIFTH AMENDMENT TO FINANCING AGREEMENT, dated as of February
10, 2006 (this “Amendment”), among Milacron Inc., a Delaware corporation
(“Milacron”), each subsidiary of Milacron listed as a borrower or a guarantor on
the signature pages thereto, the Lenders party thereto, JPMorgan Chase Bank,
National Association, as administrative agent and collateral agent for the
Lenders (in each such capacity, together with its successors in each such
capacity, the “Administrative Agent” and “Collateral Agent”, respectively and,
collectively, the “Agents”).
 
W I T N E S S E T H:
 
WHEREAS, Milacron, certain subsidiaries of Milacron, the Lenders named therein,
the Agents and the other parties thereto have entered into that certain
Financing Agreement, dated as of June 10, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Financing Agreement”; capitalized
terms used herein but not otherwise defined herein shall have the meanings given
such terms in the Financing Agreement); and
 
WHEREAS, the Loan Parties have requested that the Lenders and the Agents provide
certain waivers under the Financing Agreement, and the Lenders and the Agents
are willing to provide such waivers on the terms and subject to the conditions
set forth herein.
 
WHEREAS, the Loan Parties have requested that the Lenders and the Agents amend
certain provisions of the Financing Agreement, and the Lenders and the Agents
are willing to amend such provisions to the Financing Agreement on the terms and
subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, each of the Loan Parties, the Lenders, and the Agents hereby agree as
follows:
 
ARTICLE I 
 
AMENDMENTS
 
Section 1.1  Amendments to Definitions. As of the Fifth Amendment Effective Date
(as defined below), Section 1.01 of the Financing Agreement is hereby amended
by:
 
  (a)  inserting the following new definitions in the proper alphabetical order
therein:
 
“Covenant Condition” means the condition that, with respect to any Test Date,
average daily Availability (net of the Availability Reserve) is less than
$17,500,000 for the period of seven (7) consecutive Business Days commencing on
such Test Date (unless the Testing Release Condition has been met on or prior to
the last Business Day of such period); provided that, with respect to (x) any
Test Date for which a regularly scheduled semi-annual interest payment on the
Senior Secured Notes is paid by the Borrowers during the seven
 
 

--------------------------------------------------------------------------------


 
 
(7) Business Day period commencing on such Test Date, and (y) any Test Date
occurring during the seven  (7) Business Day period commencing on the date of
any such interest payment, “Covenant Condition” shall mean with respect to such
Test Date the condition that (i) average daily Availability (net of the
Availability Reserve) is less than $17,500,000 for the period of fourteen (14)
consecutive Business Days commencing on such Test Date (unless the Testing
Release Condition has been met on or prior to the last Business Day of such
period) or (ii) Availability (net of the Availability Reserve) is less than
$13,500,000 at any time during the period of fourteen (14) consecutive Business
Days commencing on such Test Date.


“Covenant Release Condition” means the condition that average daily Availability
(net of the Availability Reserve) shall have been greater than $17,500,000 for a
period of thirty (30) consecutive Business Days.


“Fifth Amendment” means the Limited Waiver and Fifth Amendment to Financing
Agreement, dated as of February 10, 2006, among the Parent, each subsidiary of
the Parent listed as a borrower or a guarantor on the signature pages thereto,
the Lenders party thereto, and the Agents.
 
“Fifth Amendment Effective Date” has the meaning set forth in the Fifth
Amendment.
 
“Test Date” means any Business Day that Availability (net of the Availability
Reserve) is less than $17,500,000 and any Business Day thereafter (until the
Testing Release Condition has been met); provided that, no Business Day during
which the Covenant Condition is in effect (meaning the period from an occurrence
of the Covenant Condition until the occurrence of the Covenant Release
Condition) shall be a Test Date unless such Business Day occurs during the
period of seven (7) consecutive Business Days immediately prior to and including
the date of occurrence of the Covenant Release Condition.
 
“Testing Release Condition” means the condition that daily Availability (net of
the Availability Reserve) shall have been at least $17,500,000 on each Business
Day for a period of seven (7) consecutive Business Days.


(b)  amending the definition of “Consolidated EBITDA” by inserting the following
new sentence at the end thereof: “For purposes only of calculating Consolidated
EBITDA for the twelve calendar month testing period ending December 31, 2005,
non-cash charges arising during such period from reserves recorded in accordance
with GAAP in connection with the Loan Parties' captive insurance program with
Milacron Assurance shall also be added (without duplication) to Consolidated
EBITDA for such period.”
 
Section 1.2  Amended Investments Covenant. As of the Fifth Amendment Effective
Date, Section 7.02(e)(xii) of the Financing Agreement is hereby amended by (a)
deleting the word “and” appearing at the end of clause (A) thereof and (b)
deleting the comma at the end of clause (B) thereof and inserting the following
new text in lieu thereof:
 
; and (C) investments in China JV by any Loan Party in an aggregate amount not
exceeding $2,000,000 (it being understood and agreed that investments pursuant
to this clause (C) will not be considered "investments" by a Loan Party for
 
 
 

--------------------------------------------------------------------------------


 
 
purposes of clause (A) above, and it being further understood that, as of the
Fifth Amendment Effective Date, the full amount of investments permitted to be
made pursuant to clause (A) above involving, requiring, resulting in or
otherwise obligating any cash or cash consideration made or to be made by the
Loan Parties (including Milacron Plastics Technologies Group Inc.) has
previously been utilized),


Section 1.3  Amended Limitation on Issuance of Capital Stock Covenant. As of the
Fifth Amendment Effective Date, Section 7.02(l) of the Financing Agreement is
hereby amended by (a) deleting the word “and” appearing at the end of clause (x)
of such Section and inserting a comma in lieu thereof, (b) deleting the period
appearing at the end of clause (y) of such Section, and (z) inserting the
following new text in lieu thereof:
 
and (z) the issuance of New US Securities, or common Capital Stock of the
Parent, for payment of dividends with respect to New US Securities, which
dividends are permitted by Section 7.02(h).


Section 1.4  Amended Financial Covenants. As of the Fifth Amendment Effective
Date, Section 7.03 of the Financing Agreement is hereby amended and restated in
its entirety to read as follows:
 
Section 7.03    Financial Covenants. So long as any principal of or interest on
any Loan, LC Exposure (other than any LC Exposure that is cash collateralized in
accordance with the terms of this Agreement) or any other Obligation (whether or
not due), other than contingent obligations or indemnification obligations for
which no claim has been asserted, shall remain unpaid or any Lender shall have
any Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:
 
(a)    Minimum Fixed Charge Coverage Ratio.
 
Permit the Fixed Charge Coverage Ratio as of the end of each fiscal quarter of
the Parent ending on the dates set forth in the table below to be less than the
applicable corresponding ratio set forth below:
 
Quarter End
Minimum Fixed Charge Coverage Ratio
   
March 31, 2007, and each quarter end occurring thereafter
1.25 to 1.00



 
(b)    Cumulative Total North America (ABL) EBITDA
 
. Permit Cumulative Total North America (ABL) EBITDA (as defined in the Loan
Parties' financial statements as historically presented to the Administrative
Agent and reported on a basis consistent therewith) on a cumulative basis for
any period set forth in the table below to be less than the applicable
corresponding amount set forth opposite such period below:
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
Period
Cumulative Total North America
(ABL) EBITDA
One complete fiscal quarter ending March 31, 2006
$900,000
   
Two complete fiscal quarters ending June 30, 2006
$3,800,000
   
Three complete fiscal quarters ending September 30, 2006
$10,560,000
   
Four complete fiscal quarters ending December 31, 2006
$14,640,000



 
provided, however, that, during the 2006 Fiscal Year only, this Section 7.3(b)
shall apply from time to time only upon the occurrence of the Covenant Condition
(and then only as to periods set forth above that have not yet ended), and at
all times thereafter until such time, if any, as the Covenant Release Condition
occurs.
 
(c)    Total North America (ABL) Capital Expenditures.
 
Make, or permit any of its Subsidiaries to make, Total North America (ABL)
Capital Expenditures (as defined in the Loan Parties' financial statements as
historically presented to the Administrative Agent and reported on a basis
consistent therewith) that would cause the aggregate amount of all Total North
America (ABL) Capital Expenditures made by the Loan Parties and their
Subsidiaries on a cumulative basis during any period set forth in the table
below to exceed the amount set forth opposite such period below:
 
 
Period
Cumulative Total North America
(ABL) Capital Expenditures
One complete fiscal quarter ending March 31, 2006
$2,560,000
   
Two complete fiscal quarters ending June 30, 2006
$5,520,000
   
Three complete fiscal quarters ending September 30, 2006
$8,240,000
   
Four complete fiscal quarters ending December 31, 2006
$10,240,000



 
provided, however, that, during the 2006 Fiscal Year only, this Section 7.3(c)
shall apply from time to time only upon the occurrence of the Covenant Condition
(and then only as to periods set forth above that have not yet ended), and at
all times thereafter until such time, if any, as the Covenant Release Condition
occurs.
 
 
 
 

--------------------------------------------------------------------------------


 
 
ARTICLE II
 
LIMITED WAIVER
 
Subject to the terms and conditions set forth herein, the Lenders hereby waive
any noncompliance by any Loan Party with Section 7.03(b) of the Financing
Agreement, and any Event of Default that may have resulted therefrom, to the
extent such non-compliance would not have occurred if the amendment set forth in
Section 1.1(b) had been effective as of December 31, 2005.
 
ARTICLE III
 
CONDITIONS TO CLOSING
 
This Amendment shall become effective upon the satisfaction of the following
conditions (such date, the “Fifth Amendment Effective Date”):
 
(a)  Fifth Amendment. Each Loan Party shall have delivered a duly executed
counterpart of this Amendment to the Agents.
 
(b)  Officer’s Certificate. The Loan Parties shall have delivered to the Agents
a certificate of a duly authorized officer of each Loan Party dated the Fifth
Amendment Effective Date, in form and substance satisfactory to the Agents, to
the effect that the representations and warranties set forth in Section 4.3
hereof are true and correct as of such date.
 
(c)  Consent of Required Lenders. The Agents shall have received in writing the
consent of the Required Lenders to enter into this Amendment on behalf of the
Required Lenders.
 
(d)  Amendment Fee. The Loan Parties shall have paid to the Administrative
Agent, in immediately available funds, for the pro rata account of each of the
Lenders that are party hereto, a nonrefundable amendment fee of 0.165% of the
Total Revolving Credit Commitment.
 
(e)  Agent Fees and Expenses. The Loan Parties shall have paid any and all fees
payable to any Agent under any fee letter executed in connection herewith and
all reasonable, out-of-pocket fees and expenses (including, without limitation,
reasonable fees, costs, client charges and expenses of counsel) incurred by the
Agents arising from or relating to the negotiation, preparation, execution,
delivery, performance and administration of this Amendment and arising under or
relating to the other Loan Documents to the extent invoiced and presented to the
Administrative Borrower on or prior to the Fifth Amendment Effective Date.
 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.1   Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which are ratified and affirmed
 
 

--------------------------------------------------------------------------------


 
 
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents in similar
or different circumstances. This Amendment shall constitute a “Loan Document”
for all purposes of the Financing Agreement and all references to the Financing
Agreement in any Loan Document shall mean the Financing Agreement as amended
hereby.
 
Section 4.2  No Representations by Lenders or Agent. Each Loan Party hereby
acknowledges that it has not relied on any representation, written or oral,
express or implied, by any Lender or any Agent, other than those expressly
contained herein, in entering into this Amendment.
 
Section 4.3   Representations of the Loan Parties. Each Loan Party represents
and warrants to the Agents and the Lenders that (i) after giving effect to this
Amendment, (a) the representations and warranties set forth in the Loan
Documents are true and correct in all respects on and as of the date hereof with
the same effect as though made on the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier date and
(b) no Default or Event of Default has occurred and is continuing and (ii) this
Amendment has been duly executed and delivered by such Loan Party and the
Financing Agreement, as amended hereby, constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
Section 4.4   Claims. Each Loan Party represents and warrants that it has no
defenses, offsets or counterclaims with respect to the indebtedness owed by the
Borrowers to the Lenders, other than in respect of deposits.
 
Section 4.5  Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns and shall
inure to the benefit of the parties hereto and the successors and permitted
assigns of the Lenders and the Agents.
 
Section 4.6   Headings. The headings and captions hereunder are for convenience
only and shall not affect the interpretation or construction of this Amendment.
 
Section 4.7   Severability. The provisions of this Amendment are intended to be
severable. If for any reason any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
 
Section 4.8   Costs and Expenses. The Loan Parties agree to reimburse the Agents
for their reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of counsel for the
Agents.
 
Section 4.9  Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an
 

--------------------------------------------------------------------------------


 
 
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.
 
 
SECTION 4.10  GOVERNING LAW. THE WHOLE OF THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED, CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.
 
Section 4.11   JURISDICTION, VENUE AND SERVICE. EACH LOAN PARTY HEREBY
IRREVOCABLY CONSENTS AND SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF
ALL FEDERAL AND STATE COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK AND CONSENTS THAT ANY ORDER, PROCESS, NOTICE OF MOTION OR OTHER APPLICATION
TO OR BY ANY OF SAID COURTS OR A JUDGE THEREOF MAY BE SERVED WITHIN OR WITHOUT
SUCH COURT’S JURISDICTION BY REGISTERED MAIL OR BY PERSONAL SERVICE, PROVIDED A
REASONABLE TIME FOR APPEARANCE IS ALLOWED, IN CONNECTION WITH ANY ACTION OR
PROCEEDING ARISING OUT OF, UNDER OR RELATING TO THIS AMENDMENT. AT THE OPTION OF
THE AGENTS, UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS, ANY LOAN PARTY MAY BE
JOINED IN ANY ACTION OR PROCEEDING COMMENCED BY THE AGENTS OR THE LENDERS
AGAINST ANY OTHER LOAN PARTY IN CONNECTION WITH OR BASED ON THIS AMENDMENT, AND
RECOVERY MAY BE HAD AGAINST ANY LOAN PARTY IN SUCH ACTION OR PROCEEDING OR IN
ANY INDEPENDENT ACTION OR PROCEEDING AGAINST ANY LOAN PARTY, WITHOUT ANY
REQUIREMENT THAT THE AGENTS OR THE LENDERS FIRST ASSERT, PROSECUTE OR EXHAUST
ANY REMEDY OR CLAIM AGAINST ANY OTHER LOAN PARTY. EACH LOAN PARTY HEREBY
IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF, UNDER OR RELATING TO THIS AMENDMENT BROUGHT
IN ANY FEDERAL OR STATE COURT LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK, AND HEREBY FURTHER IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW) ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
SECTION 4.12  WAIVER OF JURY TRIAL. EACH OF THE AGENTS, THE LENDERS AND THE LOAN
PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT, AND AGREES THAT ANY
SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY. IN ADDITION,
EACH OF THE AGENTS, THE LENDERS AND THE LOAN PARTIES WAIVES THE RIGHT TO
INTERPOSE ANY DEFENSE BASED UPON ANY STATUTE OF LIMITATIONS OR ANY CLAIM OF
LACHES AND ANY SET-OFF OR COUNTER CLAIM OF ANY NATURE OR DESCRIPTION. EACH OF
THE AGENTS, THE LENDERS AND THE LOAN PARTIES ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE FREELY MADE.
 
* * *
 
 
 

--------------------------------------------------------------------------------


 
 
 
            IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
duly executed and delivered as of the date first above written.









       
BORROWERS:
 
  MILACRON INC.  
   
   
    By:   /s/ Ross A. Anderson  

--------------------------------------------------------------------------------

Name:  R.A. Anderson   Title:    Vice-President – Finance and Chief Financial
Officer 

 
 
 

--------------------------------------------------------------------------------


 
 

       
CIMCOOL INDUSTRIAL PRODUCTS INC.
D-M-E MANUFACTURING INC.
D-M-E U.S.A. INC.
MILACRON INDUSTRIAL PRODUCTS, INC.
MILACRON PLASTICS TECHNOLOGIES GROUP INC.
NICKERSON MACHINERY CHICAGO, INC.
NORTHERN SUPPLY COMPANY, INC.
OAK INTERNATIONAL, INC.
PLIERS INTERNATIONAL INC.
UNILOY MILACRON INC.
UNILOY MILACRON U.S.A. INC.
 
   
   
    By:   /s/ Ross A. Anderson  

--------------------------------------------------------------------------------

Name:  R.A. Anderson   Title:    Treasurer 

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 

        MILACRON MARKETING COMPANY  
   
   
    By:   /s/ Ross A. Anderson  

--------------------------------------------------------------------------------

Name:  R.A. Anderson   Title:    Vice President – Finance, Chief Financial
Officer & Controller 

 
 
 
 

--------------------------------------------------------------------------------


 
 
 

       
GUARANTORS: 
 
  D-M-E COMPANY  
   
   
    By:   /s/ Ross A. Anderson  

--------------------------------------------------------------------------------

Name:  R.A. Anderson   Title:    Vice President 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 

        MILACRON CAPITAL HOLDINGS B.V.  
   
   
    By:   /s/ Gerard van Deventer  

--------------------------------------------------------------------------------

Name:  G. van Deventer   Title:    Managing Director 

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 

        MILACRON INTERNATIONAL MARKETING COMPANY  
   
   
    By:   /s/ Ross A. Anderson  

--------------------------------------------------------------------------------

Name:  R.A. Anderson   Title:    Treasurer and Assistant Secretary 

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 

       
ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent, on behalf of
the Required Lenders
 
   
   
    By:   /s/ James M. Barbato  

--------------------------------------------------------------------------------

Name:  James M. Barbato   Title:    Vice President 

 
 
 
 